Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-16 are presented for examination.

Information Disclosure Statement
The IDS filed on 12/10/2020 are considered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the signals on the one or more input ports" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recited signals from one or more gateways and one or more input ports coupled with the one or more amplifiers…etc.  However, there is no mention of any “signals on the one or more input ports”.  Therefore, it is uncertain if “the signals on the one or more input ports” is referring to the “receive signals from one or more gateways” or not.  
Claim 16 recites the limitation "the signals on the one or more input ports" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 recited signals from one or more gateways.  However, there is no mention of any “the one or more input ports”.  Therefore, it is uncertain if “the signals on the one or more input ports” is referring to the “signals from one or more gateways” or not.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-7 and 9-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pietrusiak, US 2002/0067310.

As per claim 1, Pietrusiak taught the invention including a satellite comprising:
A receiver configured to receive signals from one or more gateways (pp. 0021: feed horn), wherein the receiver includes one or more feeds (pp. 0020-0021, 0026);
One or more amplifiers coupled with the one or more feeds (pp. 0020-0021, 0023: FPA/HPA);
An output hybrid matrix with one or more input ports coupled with the one or more amplifiers and one or more output ports (pp. 0023-0024, 0026);
One or more diplexers coupled with the one or more output ports of the output hybrid matrix (pp. 0023);
A temperature sensor configured to measure temperature near the one or more diplexers (pp. 0031-0032); and
A transmitter configured to transmit the signals received from the one or more gateways to one or more receivers (pp. 0027-0028) and to transmit temperature data from the temperature sensor to the one or more gateways (pp. 0031-0032).

As per claim 2, Pietrusiak taught the invention as claimed in claim 1.  Pietrusiak further taught wherein the temperature sensor comprises a plurality of temperature sensors (pp. 0031-0032).

As per claim 3, Pietrusiak taught the invention as claimed in claim 2.  Pietrusiak further taught wherein the one or more diplexers comprises a plurality of diplexers (pp. 0031-0032).  

As per claim 4, Pietrusiak taught the invention as claimed in claim 3.  Pietrusiak further taught wherein the plurality of temperature sensors are configured to respectively measure temperatures of the plurality of diplexers (pp. 0031-0032).

As per claim 5, Pietrusiak taught the invention as claimed in claim 4.  Pietrusiak further taught wherein the temperature near the one or more diplexers comprises the respective temperatures of the plurality of diplexers (pp. 0031-0032).

As per claim 6, Pietrusiak taught the invention as claimed in claim 3.  Pietrusiak further taught wherein a first temperature sensor of the plurality of temperature sensors is configured to measure temperature of a group of the plurality of diplexers (pp. 0031: attached to a selected subset of diplexers).  

As per claim 7, Pietrusiak taught the invention as claimed in claim 1.  Pietrusiak further taught wherein the output hybrid matrix outputs one or more combined signals to the one or 

As per claim 9, Pietrusiak taught the invention including a method for ground-based calibration of a satellite forward link, the method comprising:
Receiving, at one or more feeds of a receiver, signals from one or more gateways (pp. 0020-0021, 0026-0027);
Amplifying the signals received at the one or more feed (pp. 0020-0021, 0023);
Processing, at an output hybrid matrix of the satellite, the amplified signals (pp. 0023-0024, 0026-0027); and
Outputting the processed signals to one or more diplexers of the satellite, wherein the one or more diplexers are coupled with one or more output ports of the output hybrid matrix (pp. 0023-0024, 0026-0027);
Measuring, at a temperature sensor of the satellite, a temperature near the one or more diplexers of the satellite based at least in part on outputting the processed signals (pp. 0027, 0031-0032); and
Transmitting temperature data from the temperature sensor to the one or more gateways, the temperature data comprising the measured temperature (pp. 0027, 0031-0032).

As per claim 10, Pietrusiak taught the invention as claimed in claim 9.  Pietrusiak further taught wherein the temperature sensor comprises a plurality of temperature sensors (pp. 0031-

As per claim 11, Pietrusiak taught the invention as claimed in claim 10.  Pietrusiak further taught wherein the one or more diplexers comprises a plurality of diplexers (pp. 0031-0032), and measuring the temperature near the one or more diplexers of the satellite comprises respectively measuring temperatures of the plurality of diplexers (pp. 0031-0032).  

As per claim 12, Pietrusiak taught the invention as claimed in claim 11.  Pietrusiak further taught wherein the plurality of temperature sensors are configured to respectively measure temperatures of the plurality of diplexers (pp. 0031-0032).

As per claim 13, Pietrusiak taught the invention as claimed in claim 12.  Pietrusiak further taught wherein the temperature near the one or more diplexers comprises the respective temperatures of the plurality of diplexers (pp. 0031-0032).

As per claim 14, Pietrusiak taught the invention as claimed in claim 11.  Pietrusiak further taught to comprise:
Measuring, at a first temperature sensor of the plurality of temperature sensors, temperature of a group of the plurality of diplexers (pp. 0031: attached to a selected subset of diplexers).  

As per claim 15, Pietrusiak taught the invention as claimed in claim 9.  Pietrusiak further taught to comprise:
Generating, at the output hybrid matrix, one or more combined signals based at least in part on a linear combination of signals received at one or more input ports of the output hybrid matrix (pp. 0026); and
Outputting, at the output hybrid matrix, the one or more combined signals to the one or more diplexers (pp. 0026-0027).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pietrusiak, US 2002/0067310, in view of Weinberg, US 5,041,833.

As per claim 8, Pietrusiak taught the invention as claimed in claim 7.  Pietrusiak did not specifically teach wherein the signals on the one or more inputs ports comprise one or more calibration signals.  Weinberg taught to transmit signals that comprises calibration signals (col.6, lines 41-49).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Pietrusiak and Weinberg in order to transmit calibration signals to calibrate the satellite or ground stations.

As per claim 16, Pietrusiak taught the invention as claimed in claim 15. ietrusiak did not specifically teachwherein the signals on the one or more inputs ports comprise one or more calibration signals.  Weinberg taught to transmit signals that comprises calibration signals (col.6, lines 41-49).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Pietrusiak and Weinberg in order to transmit calibration signals to calibrate the satellite or ground stations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walker et al, US 2008/0051080

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
February 3, 2022